New Energy Technologies, Inc. 3905 National Drive Suite 110 Burtonsville, Maryland 20866 By Edgar May 26, 2010 United States Securities and Exchange Commission 100F Street, NE Washington, D.C. 20548 Attention: Pamela Long, Assistant Director Mail Stop 4631 RE: New Energy Technologies, Inc. (the Company) Registration Statement on Form S-1 (File No. 333-162417), filed on October 9, 2009 (the Registration Statement ) Dear Sir or Madam: On behalf of the Company, request is hereby made pursuant to Rule 461 of the Securities Act of 1933, as amended, that the effective date for the above-referenced Registration Statement be accelerated to 3:30 pm on Friday, May 28, 2010, or as soon as practicable thereafter. In connection with the foregoing, we hereby acknowledge that: Should the Securities and Exchange Commission (the  Commission ) or the staff, acting pursuant to delegated authority, declare the Registration Statement effective, it does not foreclose the Commission from taking any action with respect to the Registration Statement. The action of the Commission or the staff, acting by delegated authority, in declaring theRegistration Statementeffective does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the Registration Statement; and The Company may not assert the declaration of effectiveness as a defense in any proceeding initiated by Commission or any person under the federal securities laws of the United States. Thank you for your courtesy, assistance and cooperation in this matter. Very truly yours, New Energy Technologies, Inc. By: /s/ Meetesh V. Patel Name: Meetesh V. Patel Title: Chief Executive Officer and President
